DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




         BRITTANY WILLIAMS, as personal representative
           of the Estate of Javarcia Riggins, deceased,

                            Appellant,

                                 v.

                 BELL TOWER SHOPS, LLC, and
                  MADISON MARQUETTE REAL
                   ESTATE SERVICES, LLC,

                            Appellees.


                          No. 2D21-1694



                       September 21, 2022

Appeal from the Circuit Court for Lee County; Joseph C. Fuller,
Judge.

Mikel R. Kinser, Joseph R. North, and Joseph R. North, Jr., of The
North Law Firm P.A., Fort Myers, for Appellant.

P. Brandon Perkins of Campbell Conroy & O'Neil, Plantation, for
Appellee Bell Tower Shops, LLC.

Ezequiel Lugo of Banker Lopez Gassler P.A., for Appellee Madison
Marquette Real Estate Services, LLC.
PER CURIAM.

     Affirmed.


CASANUEVA, SILBERMAN, and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2